              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

FUMA INTERNATIONAL LLC,
an Ohio limited liability company,

      Plaintiff/Counterdefendant,         Civil Action No. 1:19-cv-260
            v.                                         and
R.J. REYNOLDS VAPOR                       Civil Action No. 1:19-cv-660
COMPANY,
a North Carolina corporation,                ORAL ARGUMENT
                                               REQUESTED
      Defendant/Counterplaintiff.


          REYNOLDS’S REPLY IN SUPPORT OF ITS
  MOTION FOR SUMMARY JUDGMENT OF NON-INFRINGEMENT




   Case 1:19-cv-00260-CCE-JEP Document 134 Filed 11/25/20 Page 1 of 25
                                         TABLE OF CONTENTS

                                                                                                                Page(s)
I.    Introduction ........................................................................................................1

II.   Solo Lacks the “Electrically Conductive Portion” Adapted to “Mechanically
      and Electrically Couple” ....................................................................................1
III. Solo Lacks “Electrically Conductive Threaded Portions” ................................6

IV. Ciro Does Not Have the “Airflow Passageway” .............................................11

V.    Conclusion .......................................................................................................18




                                                            i

      Case 1:19-cv-00260-CCE-JEP Document 134 Filed 11/25/20 Page 2 of 25
                                     TABLE OF AUTHORITIES

Cases                                                                                                       Page(s)
Akzo Nobel Coatings, Inc. v. Dow Chem. Co.,
   811 F.3d 1334 (Fed. Cir. 2016) ............................................................................ 6

Amgen Inc. v. Coherus BioSciences Inc.,
  931 F.3d 1154 (Fed. Cir. 2019) .......................................................................... 16

Ferring B.V. v. Barr Labs., Inc.,
   437 F.3d 1181 (Fed. Cir. 2006) ............................................................................ 6
Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co.,
   344 F.3d 1359 (Fed. Cir. 2003) ............................................................................ 9

Motionless Keyboard Co. v. Microsoft Corp.,
  486 F.3d 1376 (Fed. Cir. 2007) .......................................................................... 10

Pharma Tech Solutions, Inc. v. LifeScan, Inc.,
  942 F.3d 1372 ..................................................................................................... 16
Planet Bingo, LLC. v. GameTech Intern., Inc.,
   472 F.3d 1338 (Fed. Cir. 2006) ...................................................................... 6, 17




                                                          ii

      Case 1:19-cv-00260-CCE-JEP Document 134 Filed 11/25/20 Page 3 of 25
                        TABLE OF EXHIBITS

Exhibit         Production No.                 Document Description
 No.
  9       FUMA00000564-66               ’917 Electronic Acknowledgment
                                        Receipt
  10      N/A                           Attachment A to RJRV’s Fourth
                                        Supplemental Objections and
                                        Responses to Plaintiff’s Second Set of
                                        Interrogatories (Nos. 6-13),
                                        identifying initial marketing date for
                                        VUSE Solo device
  11      N/A                           Excerpt from Gilley Deposition
                                        Transcript (June 26, 2020)
  12      RJRV-F000322298 – 99,         Exemplary Solo advertising materials
          RJRV-F000322322 – 23,         from 2013
          RJRV-F000322353 – 54,
          RJRV-F000322546 – 53,
          RJRV-F000535242 – 44,
          RJRV-F000584340

  13      RJRV-F00054680 – 715          U.S. Patent No. 9,609,893




                                  iii

  Case 1:19-cv-00260-CCE-JEP Document 134 Filed 11/25/20 Page 4 of 25
I.      Introduction

        Fuma’s Opposition fails to create genuine issues that would preclude

summary judgment of non-infringement. Instead, Fuma mischaracterizes the

accused devices, the claim language, the Claim Construction Order, Reynolds’s

non-infringement positions, and the law. Fuma’s incorrect statements and attorney

hyperbole provide no basis for denying Reynolds’s motion.

II.     Solo Lacks the “Electrically Conductive Portion” Adapted to
        “Mechanically and Electrically Couple”

        Fuma’s Opposition relies on the fallacy that the “electrically conductive

portion” does not have to mechanically couple the cartridge to the power source.

Notably, Fuma recognizes that the portions of the Solo cartridge housing that

mechanically couple to the power source are not electrically conductive and are

not part of electrically conductive structures. Instead, the structures for mechanical

coupling are on non-electrically conductive portions, namely the cartridge base

and power source connector (shown below). (Dkt.122-1,pp.19-331; see also

Dkt.122-8, ¶¶35,51-53,123.)




1
    Citations to ECF page#.

                                           1

       Case 1:19-cv-00260-CCE-JEP Document 134 Filed 11/25/20 Page 5 of 25
(Dkt.122-8,¶36 (annotated).)

      Given these undisputed facts, Fuma attempts to disassociate the modifier

“electrically conductive” from the noun “portion” by arguing:

            “there is a portion of the cartridge and a portion of the

            power source that mechanically and electrically couple

            together, literally meeting the Court’s claim

            construction.” (Dkt.130,p.10 (annotated).)



            “The portion for mechanically and electrically coupling

            the cartridge to the power source can have separate

            mechanical and electrical coupling features, and the

            mechanical coupling feature does not have to be

            electrically conductive.” (Dkt.130,p.11 (annotated).)

      Fuma’s argument ignores the plain claim language. The asserted claims do

not broadly state “a portion” adapted to mechanically and electrically couple the

                                         2

    Case 1:19-cv-00260-CCE-JEP Document 134 Filed 11/25/20 Page 6 of 25
components. The claims require “an electrically conductive [threaded] portion”

for mechanically and electrically coupling the components. Thus, (i) the claimed

“portion” is electrically conductive and (ii) that electrically conductive portion

performs both functions. Because the portion of the Solo’s cartridge housing that

mechanically couples to the power source is undisputedly not electrically

conductive, the Solo does not infringe.

      To perpetuate its fallacy, Fuma misconstrues and expands the statement in

the Court’s Claim Construction Order that the “threads” (of the ’604 patent claims)

need not be electrically conductive. (Dkt.95,p.8.) While the threads themselves

need not be electrically conductive, they must be part of the electrically

conductive portion. The Court’s Order concluded that “electrically conductive”

modifies “threaded portion.” (Id.) The Court also concluded that “the electrically

conductive threaded portion” means “electrically conductive portion that is

threaded.” (Id. at 6.) But the Court did not, nor was it asked to, conclude that a

non-electrically conductive portion can provide the mechanical coupling, because

the plain claim language requires that the “electrically conductive portion” is

adapted to mechanically couple.

      As detailed in Reynolds’s Opposition (Dkt.131,pp.34-35), if a device

includes threads that are electrically conductive or are part of an electrically

conductive portion, such as taught in the specification and FIG 2 (Dkt.76-2,6:24-

                                           3

    Case 1:19-cv-00260-CCE-JEP Document 134 Filed 11/25/20 Page 7 of 25
28,FIG. 2), then the device satisfies the claim language. If, however, the threads

are not electrically conductive or are not part of the electrically conductive

portion, then they do not satisfy the claim language that the “electrically

conductive portion” be “adapted to mechanically and electrically couple” the

components. Fuma cannot rewrite the Court’s Claim Construction Order to cover

the Solo where the only features that provide the mechanical coupling (i.e. the

annular recess and protrusions, and according to Fuma, the trapezoidal features)

are indisputably part of a non-electrically conductive portion.

      Fuma’s other argument, that Reynolds’s non-infringement position rests on

the premise that a “single” feature or component must provide both the mechanical

and electrical coupling, misstates Reynolds’s position. Reynolds acknowledged

that separate components may provide the mechanical and electrical couplings.2

(See, e.g., Dkt.131,p.31.) However, the claims require, and the specification

teaches (Dkt.76-2,6:24-29,6:34-35,FIG.2), that the components that mechanically

couple must also be a part of the electrically conductive portion, which they are




2
 Contrary to Fuma’s incorrect assertion, and while not material to Reynolds’s
motion, the specification does disclose an embodiment where a single “feature” or
component provides both a mechanical and electrical coupling – the conductive
element 216 (which may be electrically conductive metallic threads). (Dkt.76-
2,Fig.2,6:24-28;2:59-3:1.)


                                          4

    Case 1:19-cv-00260-CCE-JEP Document 134 Filed 11/25/20 Page 8 of 25
not in the Solo device.3 The structures that provide mechanical coupling in the

Solo device are the annular recess and the protrusions (and according to Fuma the

trapezoidal features). Fuma concedes, as it must, that these structures are not

electrically conductive. And, unlike the threads in the patents-in-suit, which Fuma

admits are on the conductive element 216 (Dkt.130,p.12), the Solo mechanical

couplings are on the non-electrically conductive cartridge base and power source

connector. Thus, as a matter of law, the Solo does not literally infringe.

      Similarly, Fuma’s Opposition fails to raise a disputed issue of fact that

preserves its DOE claim for trial. Fuma’s expert reports merely argue that the

trapezoidal features on the non-electrically conductive portions of the Solo device

are equivalent to threads. They do not present the required DOE analysis

explaining why a non-electrically conductive portion for mechanically coupling

the components and a separate electrically conductive portion for electrically

coupling the components is an insubstantial difference or the substantial equivalent

of an electrically conductive portion adapted to perform both functions. Instead,



3
 Notably, the patents do not disclose any embodiment where the structure for
mechanical coupling is located on a non-conductive portion of the device.
Moreover, Fuma’s assertion that Reynolds’s position “excludes” a preferred
embodiment is wrong. (Dkt.130,p.12.) The claims require an electrically
conductive potion (e.g., conductive element 216) adapted to electrically and
mechanically couple, and are open to (but do not require) other components (e.g.,
center post 218) of the electrical circuit.

                                          5

    Case 1:19-cv-00260-CCE-JEP Document 134 Filed 11/25/20 Page 9 of 25
the reports perpetuate Fuma’s erroneous claim construction, which dissociates the

“electrically conductive” modifier from the term “portion.” Faced with this

deficiency, Fuma argues that it should be “intuitive” that the accused structure is

equivalent. Attorney argument does not create a disputed issue of fact. Ferring

B.V. v. Barr Labs., Inc., 437 F.3d 1181, 1193 (Fed. Cir. 2006). Moreover, even if

Fuma had introduced some factually supported analysis, Fuma’s DOE argument,

like its literal infringement argument, eviscerates the “electrically conductive”

requirement from the claim, which is wrong as a matter of law. Akzo Nobel

Coatings, Inc. v. Dow Chem. Co., 811 F.3d 1334, 1340 (Fed. Cir. 2016); Planet

Bingo, LLC. v. GameTech Intern., Inc., 472 F.3d 1338, 1344 (Fed. Cir. 2006).

III.     Solo Lacks “Electrically Conductive Threaded Portions”

         The ’604 patent claims require an “electrically conductive threaded portion,”

which the Court has construed as requiring “an electrically conductive portion that

is threaded.” (Dkt.95,p.6.) Fuma asserts that the Solo’s “trapezoidal features” are

threads. However, as noted above, because the trapezoidal features are located on

the non-electrically conductive cartridge base and power unit connector, the Solo

lacks the claimed electrically conductive threaded portion. Moreover, as explained

in Reynolds’s Opening Brief (Dkt.122,pp.35-37), no reasonable juror could find

that the trapezoidal features are “threaded,” providing an additional basis for non-

infringement.

                                           6

       Case 1:19-cv-00260-CCE-JEP Document 134 Filed 11/25/20 Page 10 of 25
      Fuma’s Opposition does not directly challenge Reynolds’s evidence that

mechanically coupling complimentary threaded portions of the cartridge and power

source, as required by the ’604 patent, require a constant pitch. Instead, Fuma

irrelevantly argues that threads with variable pitches are well known

(Dkt.130,p.15), pointing to screws that embed into wood or other non-threaded

composite board. These examples, however, are inapplicable because only one

engaging component is threaded. Fuma’s expert does not provide examples of

variable pitch threads engaging with other threaded components. Nor could he

because, as Reynolds’s expert explained, a threaded connection (e.g., a nut and

bolt) requires that the connecting threads have a constant pitch. (Ex.122-8,¶¶48-

50.) Reynolds’s evidence stands unrebutted on this point. In fact, Fuma’s expert

agrees with Reynolds’s expert that a thread “is a helical ridge formed on a

cylindrical core.” (Dkt.130,p.15.) Fuma ignores the “helical” aspect of that

definition, namely that the shape must form a helix or spiral, like a corkscrew. The

Solo’s trapezoidal features are clearly not a helix.

      Instead, Fuma resorts to mischaracterizing Reynolds’s engineering drawing

as demonstrating a constant pitch – it does not. Fuma advises the Court that the

annotated drawing (annotated below) shows that the slope on one side of the

trapezoidal feature has a 35⁰ pitch (red), but does not advise the Court that the

other slope on the opposite side has a 70⁰ pitch (blue), and these two slopes are

                                           7

    Case 1:19-cv-00260-CCE-JEP Document 134 Filed 11/25/20 Page 11 of 25
connected by a changing-pitch base (green). In other words, the drawing shows

multiple slopes of varying pitch – not a constant pitch as Fuma argues.


                                                  “4x70°”




Fuma has presented no evidence from which a reasonable jury could conclude that

the trapezoidal features on the cartridge base and power source connector are

threaded, and the Court should grant Reynold’s motion of no literal infringement.

      Turning to its DOE arguments, Fuma cannot overcome the presumption of

estoppel. As Bio-Rad explains, the tangential inquiry is “case-specific” and

focuses on “the patentee’s objectively apparent reason for the narrowing

amendment.” 967 F.3d 1353, 1365-66 (Fed. Cir. 2020) (internal quotation



                                         8

    Case 1:19-cv-00260-CCE-JEP Document 134 Filed 11/25/20 Page 12 of 25
omitted). The objective reason for the narrowing “threaded” amendment (which

Fuma ignores) is found in the remarks accompanying the amendment: “none of the

applied art shows a cartridge [] that is threadably coupled to a power source” or

“discloses or suggests any apparent reason to use a threaded coupling . . . [or]

electrically conductive threaded portions.” (Dkt.122-5,pp.64-65(emphasis

added).)4 The unambiguous rationale for the amendment was to distinguish over

non-threaded prior art devices, and thus the amendment is not tangential to the

accused trapezoidal features which are also not threaded.5

      Fuma’s “foreseeability” argument is similarly based on an incorrect

representation of the facts and law.6 (See Dkt.130,p.19.) First, Fuma is wrong in

arguing that foreseeability is evaluated at the time the application was filed.

Foreseeability is evaluated at the time of the amendment. Festo Corp. v. Shoketsu

Kinzoku Kogyo Kabushiki Co., 344 F.3d 1359, n.2 (Fed. Cir. 2003). Second, Fuma

is factually wrong that the accused connection was not foreseeable. The Solo was


4
  Fuma repeated this argument in subsequent responses (Dkt.122-6,pp.45,47-48),
challenging the Examiner’s contention that the claimed threaded connection was
“notoriously well known” and obvious, which the Court also recognized.
(Dkt.92,p.4.)
5
  This case stands in stark contrast to Bio-Rad, where the accused equivalent
contained negligible, non-reactive amounts of fluorine and was thus tangential to
the narrowing “non-fluorinated” amendment which was intended to distinguish
over the prior art microchannels that contained reactive amounts of fluorine.
6
  Foreseeability is a very rare exception. Fuma cites no precedent applying this
exception, and Reynolds has not located any Federal Circuit authority applying it.

                                          9

    Case 1:19-cv-00260-CCE-JEP Document 134 Filed 11/25/20 Page 13 of 25
on sale by at least March 2013 (Exs.10-11), almost a year before Fuma amended

its claims to require “electrically conductive threaded portions.” (Dkt.122-5,pp.52-

66; Ex.9.) In fact, the QuickConnect feature, with its “unique & easy” press fit

connection was featured in the 2013 Solo marketing. (Ex.12.) It also was the

subject of a Reynolds patent application (Ex. 13) that published over two years

before the ’604 patent issued. Fuma had ample opportunity to seek claims

encompassing the publicly disclosed, allegedly equivalent non-threaded connection

found in the Solo. These undisputed facts belie Fuma’s attorney argument that the

accused connection was unforeseeable.

      Finally, even if the claims were entitled to some scope of equivalence, Fuma

lacks evidence of equivalence. Fuma’s expert merely speculates that it was

Reynolds’s intent to “swap” the QuickConnect features, including the annular

recess, protrusions and trapezoidal features, for threads. Fuma’s DOE analysis

lacks the particularity necessary to raise a genuine issue for trial. Motionless

Keyboard Co. v. Microsoft Corp., 486 F.3d 1376, 1382-83 (Fed. Cir. 2007)

(“patentee must present ‘particularized evidence and linking argument as to the

insubstantiality of the differences between the claimed invention and the accused

device, or with respect to the function, way, result test.” (internal quotations

omitted)). Fuma’s expert does not dispute that the annular recess and protrusions

mechanically couple the cartridge and power source through a press-fit or “snap”

                                          10

    Case 1:19-cv-00260-CCE-JEP Document 134 Filed 11/25/20 Page 14 of 25
connection. Fuma’s expert also acknowledges that the trapezoidal features are

designed to align the cartridge and power source and that they prevent rotation

after engagement. What he fails to provide is any analysis of how these

trapezoidal features operate in substantially the same function-way-result as

threads, which operate by continually rotating the components along an axis, to

achieve a mechanical connection. In contrast, Reynolds’s expert’s detailed

analysis is unrebutted and shows that the trapezoidal features are structurally

different and operate in a substantially different way to achieve a different result.

(Dkt.122,p.42; Dkt.122-8,¶¶55-65.) Given the lack of disputed facts, this Court

should find no infringement under DOE.

IV.     Ciro Does Not Have the “Airflow Passageway”

        Fuma acknowledges that the “airflow passageway” is a “structural

limitation” (Dkt.130,p.22), yet Fuma’s infringement position (top figure below)

inaccurately depicts the CIRO device7 and ignores the positive pin and silicone

base – structures that, when properly illustrated (bottom figure below), define

multiple zig-zag segments of the airflow passageway that preclude the Ciro from




7
 As explained in Reynolds’s Opposition to Fuma’s summary judgment motion, the
green highlighted area in Fuma’s annotated figures mischaracterize the Ciro’s
airflow passageway. (Dkt.131,pp.47-48.)

                                          11

      Case 1:19-cv-00260-CCE-JEP Document 134 Filed 11/25/20 Page 15 of 25
having the claimed airflow passageway that extends in a “straight path through the

center of the cartridge.”




(top: Dkt.130,p.21; bottom: Dkt.131,pp.42-43.)

      Fuma’s patents and the Ciro’s undisputed structure also belie Fuma’s

argument that the positive pin is merely an obstacle in an otherwise straight airflow

passageway. (Dkt.130,p.23.) The positive pin (and the silicone base) – like the

center post 218 and the solution holding medium 204 of the Fig.2 embodiment –

are structures that define segments of the airflow passageway through which air



                                         12

    Case 1:19-cv-00260-CCE-JEP Document 134 Filed 11/25/20 Page 16 of 25
flows. The Ciro’s non-infringement is mandated by the plain claim language and

does not read out the patents’ distinctly different preferred embodiment.

      Relatedly, another Fuma annotated figure (top figure below) also

inaccurately portrays the Ciro device and obscures the zig-zag airflow

passageways formed through the positive pin and silicone base, this time creating

the misimpression that air flows along a green highlighted path and that the “blue

rectangular” portion of the positive pin (like the blue annotated heating element) is

an obstacle in an otherwise straight airflow passageway. The green “passageway”

is illusory because it indisputably includes areas through which air does not flow

through the Ciro device. The undisputed facts confirm that air flows only along

the path noted by the dotted red line (shown in the bottom figure below) and that

path does not extend straight through the center of the cartridge. Instead it extends

through zig-zag passageways formed by the various components including the

positive pin and the silicon base.




                                         13

    Case 1:19-cv-00260-CCE-JEP Document 134 Filed 11/25/20 Page 17 of 25
(top: Dkt.130,p.28; bottom: Dkt.131,pp.39-40.) And, in contrast to the heating

element (which sits inside the airflow passageway), the blue-annotated end of the

positive pin (top figure) is outside the airflow passageways that zig-zag around it

(bottom figure).

      Attempting to salvage its infringement argument, Fuma relies on a

previously undisclosed and inaccurate Fig.2 animation that ignores the central and

axially extending airflow passageway 214 through gap 228 that the patents

themselves acknowledge. (Dkt.130,pp.24-26.) The airflow path in Fuma’s

lawyer-inspired animation is contradicted by Fuma’s expert who, in his Expert

Reply Report, depicted the airflow passageway as a straight path through the

cartridge, including through gap 228. (Dkt.120-7,¶61.) As the Court previously

noted with respect to Fig.2, “the airflow passageway is depicted by dashed lines

extending through the ‘gap’ [228] to the second aperture.” (Dkt.95,pp.21-21).

                                         14

    Case 1:19-cv-00260-CCE-JEP Document 134 Filed 11/25/20 Page 18 of 25
Fuma’s animation also inaccurately illustrates airflow in gap 228. The user’s

suctional force would pull vapor from gap 228 into the airflow passageway 214

toward the mouthpiece opening, not radially away from passageway 214 into gap

228 (as erroneously illustrated in Fuma’s animation). Most notably, Fuma’s

inaccurate Fig. 2 animation (even if accepted) does not undermine the Court’s

construction. The Court’s construction does not preclude air from flowing around

obstacles within the claimed airflow passageway, nor does it preclude additional

airflow passageways in gap 228 (or elsewhere in the device), provided there is a

passageway that extends in a straight path through the center of the cartridge from

first and second apertures.

      But, the airflow passageway as claimed, as construed by the Court, and as

illustrated by the dashed lines in Fig.2 is distinctly different from the Ciro’s airflow

passageway, which includes zig-zag segments that are neither straight nor located

along the cartridge’s central axis. As the Court stated (which Fuma ignores),

“[n]othing in the specification or the claim language indicates that the passageway

can be crooked, zig-zag, or anything other than generally straight.” (Dkt.95,p.19.)




                                          15

    Case 1:19-cv-00260-CCE-JEP Document 134 Filed 11/25/20 Page 19 of 25
The multiple non-axial zig-zag segments of the Ciro airflow passageway establish

non-infringement as a matter of law.8

      Turning to Fuma’s DOE argument, Fuma fails to demonstrate that the

tangential exception applies. Although Fuma acknowledges the “airflow

passageway” amendment was intended to distinguish over Thorens’s lack of an

airflow passageway surrounded by a solution holding medium and which did not

extend the entire length of the cartridge, Fuma ignores another structural feature

added by the “airflow passageway” that Fuma relied upon to distinguish over

Thorens. Fuma argued that Thorens lacked an airflow passageway that, as

claimed, extends centrally and axially from first and second apertures of the

cartridge. (Dkt.122-5,pp.32-33;Dkt.122-6,pp.44-45; Dkt.122-8,¶¶108-119.) Thus,

the “airflow passageway” amendment distinguished Thorens on multiple, separate

grounds, negating Fuma’s reliance on the tangential exception and creating

multiple argument-based estoppels. See Amgen Inc. v. Coherus BioSciences Inc.,

931 F.3d 1154, 1159-60 (Fed. Cir. 2019); Pharma Tech Solutions, Inc. v. LifeScan,

Inc., 942 F.3d 1372, 1380-81) (Fed. Cir. 2019).




8
 Fuma’s assertion that Reynolds’s description of the radial and peripheral
passageways formed by the positive pin and silicone base is a “fatal” admission is
perplexing and wrong; those passageways demonstrate non-infringement.


                                         16

    Case 1:19-cv-00260-CCE-JEP Document 134 Filed 11/25/20 Page 20 of 25
      Fuma also irrelevantly asserts that it did not disclaim “distinct airflow paths

within the airflow passageway.” Regardless, Fuma disclaimed devices that – like

the Ciro – lack the claimed airflow passageway that extends centrally and axially

(i.e., in a straight path through the cartridge center) from one aperture to the other.

      Finally, even if not estopped, Fuma cannot use the DOE to recapture subject

matter that it surrendered through deliberate claim drafting decisions. Fuma’s

proposed equivalent converts a straight passageway that extends axially and

centrally the length of the cartridge to multiple, multi-directional passageways,

none of which (alone or combined) extend centrally and axially through the length

of the cartridge (Dkt.122-8,¶106) – a markedly different configuration that vitiates

the “airflow passageway” limitation and which no reasonable juror could find is

equivalent to the claimed configuration. See Planet Bingo, 472 F.3d at 1344

(granting summary judgment of non-infringement finding “after” is not equivalent

to “before”).9




9
 Notwithstanding Fuma’s incorrect assertion, Dr. Collins points to the undisputed
geometry of the silicone base (which directs airflow at the wick from two different
directions) in support of his opinion that the Ciro’s airflow passageway provides
benefits not found in the claimed passageway. (Dkt.122-8,¶95.) It is Dr. Vallee
who speculates that the design of the Ciro’s airflow passageway was allegedly
prompted by “ease of hand assembly.” (Dkt.120-7,¶70.)


                                          17

    Case 1:19-cv-00260-CCE-JEP Document 134 Filed 11/25/20 Page 21 of 25
V.     Conclusion

       For the reasons stated herein, Reynolds’s motion for summary judgment

should be granted.




                                       18

     Case 1:19-cv-00260-CCE-JEP Document 134 Filed 11/25/20 Page 22 of 25
Dated: November 25, 2020         /s/ John F. Morrow, Jr.
                                 John F. Morrow, Jr. (N.C. Bar No.
                                 23382)
                                 WOMBLE BOND DICKINSON (US) LLP
                                 One West Fourth Street
                                 Winston-Salem, NC 27101
                                 Telephone: (336) 721-3584
                                 Fax: (336) 733-8429
                                 John.Morrow@wbd-us.com

                                 John D. Wooten IV, NCSB No. 51074
                                 Womble Bond Dickinson (US) LLP
                                 300 N. Greene St., Suite 1900
                                 Greensboro, NC 27401
                                 Telephone: 336.574.8090
                                 Fax: 336.574.4524
                                 JD.Wooten@wbd-us.com
                                 /s/ Ralph J. Gabric_______
                                 OF COUNSEL:
                                 Ralph J. Gabric
                                 IL Bar No. 6198485
                                 ralph.gabric@haynesboone.com
                                 Laura Beth Miller
                                 IL Bar No. 6191408
                                 laura.miller@haynesboone.com
                                 Judy K. He
                                 IL Bar No. 6327020
                                 judy.he@haynesboone.com
                                 HAYNES AND BOONE, LLP
                                 180 N. LaSalle, Suite 2215
                                 Chicago, IL 60601
                                 Telephone: (312) 216-1620
                                 Fax: (312) 216-1621
                                 Attorneys for
                                 Defendant/Counterplaintiff
                                 R.J. REYNOLDS VAPOR COMPANY



                                  19

  Case 1:19-cv-00260-CCE-JEP Document 134 Filed 11/25/20 Page 23 of 25
                         CERTIFICATE OF SERVICE
      The undersigned hereby certifies that all counsel of record who are deemed

to have consented to electronic service are being served with a copy of

REYNOLDS’S REPLY IN SUPPORT OF ITS MOTION FOR SUMMARY

JUDGMENT OF NON- INFRINGEMENT through the Court’s CM/ECF

system on November 25, 2020. Any other counsel of record will be served by First

Class U.S. mail on this same date.



Dated: November 25, 2020                     /s/ John F. Morrow, Jr.
                                             John F. Morrow, Jr.




                                        20

    Case 1:19-cv-00260-CCE-JEP Document 134 Filed 11/25/20 Page 24 of 25
                      CERTIFICATE OF COMPLIANCE
      The undersigned certifies that this brief complies with the word count

limitation of Local Rule 7.3(d).

Dated: November 25, 2020                     /s/ John F. Morrow, Jr.
                                               John F. Morrow, Jr.




                                        21

    Case 1:19-cv-00260-CCE-JEP Document 134 Filed 11/25/20 Page 25 of 25
